Citation Nr: 1000630	
Decision Date: 01/05/10    Archive Date: 01/15/10

DOCKET NO.  06-28 049A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a skin disability, 
to include as due to herbicide exposure.

2.  Entitlement to an extraschedular rating in excess of 70 
percent for posttraumatic stress disorder (PTSD).    


REPRESENTATION

Veteran represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The Veteran had active service from November 1962 to November 
1966.  

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

The Veteran testified in support of these claims during a 
hearing held before the undersigned at the RO in December 
2007.

In February 2008, the Board remanded these claims to the RO 
via the Appeals Management Center (AMC) in Washington, D.C.


FINDINGS OF FACT

1.  Lichen planus of the upper back, upper arms and lower 
extremities is related to, or part of, service-connected 
lichen planus of the penis.  

2.  The rating criteria reasonably describe the level of 
severity and symptomatology of the Veteran's PTSD.  


CONCLUSIONS OF LAW

1.  Lichen planus of the upper back, upper arms and lower 
extremities is proximately due to or the result of service-
connected lichen planus of the penis.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2009).

2.  The criteria for entitlement to an extraschedular rating 
in excess of 70 percent for PTSD are not met.  38 C.F.R. § 
3.321 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

Upon receipt and prior to consideration of most applications 
for VA benefits, VA is tasked with satisfying certain 
procedural requirements outlined in the Veterans Claims 
Assistance Act of 2000 (VCAA) and its implementing 
regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure compliance with the 
provisions of the VCAA, when applicable.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The VCAA is applicable in 
this case and, as explained below, VA satisfied the 
requirements thereof by providing the Veteran adequate notice 
and assistance with regard to his claims.  The Board's 
decision to proceed in adjudicating these claims does not, 
therefore, prejudice the Veteran in the disposition thereof.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
with regard to the claim for service connection for a skin 
condition, further assistance is unnecessary to aid the 
veteran in substantiating that claim.  

A.  Duty to Notify

The VCAA and its implementing regulations provide that VA is 
to notify a claimant and his representative, if any, of the 
information and medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate a 
claim.  As part of the notice, VA is to specifically inform 
the claimant and his representative, if any, of which portion 
of the evidence the claimant is to provide and which portion 
of the evidence VA will attempt to obtain on the claimant's 
behalf.  

Notice under the VCAA must be provided a claimant prior to an 
initial unfavorable decision by the agency of original 
jurisdiction.  Pelegrini v. Principi (Pelegrini II), 
18 Vet. App. 112, 119-20 (2004).  

The Court has held that the aforementioned notice 
requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) 
existence of disability; (3) a connection between service and 
disability; (4) degree of disability; and (5) effective date 
of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 484 (2006).

The United States Court for Veterans Appeals (veteran's court 
or court) had held that at a minimum, adequate VCAA notice in 
an increased rating claim required that VA notify the 
claimant that, to substantiate such a claim: (1) the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  Vazques-Flores v. Peake, 22 Vet. App. 37 
(2008).

The Federal Circuit vacated the Court's decision, overturning 
the requirement that VA provide notice that the claim could 
be substantiated by evidence of a disability's impact on 
daily life and that VA provide notice with regard to 
potential diagnostic code criteria (element 2).  Vazquez-
Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The 
generic first, third, and fourth elements (contained in the 
veteran's court's decision) were not disturbed by the Federal 
Circuit's decision. 

In this case, the RO provided the Veteran VCAA notice on his 
claims by letters dated August 2005, before initially 
deciding those claims in a rating decision dated November 
2005; and in letters dated in December 2007 and May 2008. 

In the letters, the RO and AMC acknowledged the Veteran's 
claims, notified him of the evidence needed to substantiate 
those claims, identified the type of evidence that would best 
do so, notified him of what evidence he was responsible for 
obtaining and what evidence VA's would undertake to obtain.  

The RO and AMC also provided the Veteran all necessary 
information on disability ratings and effective dates.  As 
well, the RO identified the evidence it had received in 
support of the Veteran's claims and the evidence it was 
responsible for securing.  It told him that he could 
substantiate the increased rating claim with evidence of its 
impact on employment and daily life; and provided examples of 
the evidence that could substantiate the claim.  

There was a timing deficiency with regard to the December 
2007 and May 2008 letters, but that deficiency was cured by 
readjudication of the claims in a supplemental statement of 
the case issued in November 2009.  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007).



B.  Duty to Assist

VA is also to assist a claimant in obtaining evidence 
necessary to substantiate a claim, but such assistance is not 
required if there is no reasonable possibility that it would 
aid in substantiating the claim.  38 U.S.C.A. §§ 5103(a), 
5103A (West 2002); 38 C.F.R. § 3.159(b), (c) (2009).  

The RO and AMC made reasonable efforts to identify and obtain 
relevant records in support of the Veteran's claims.  38 
U.S.C.A. § 5103A(a), (b), (c) (West 2002).  Specifically, the 
RO secured and associated with the claims file all evidence 
the Veteran identified as being pertinent to his claims, 
including service and post-service treatment records.  The RO 
and AMC also afforded the Veteran a VA examination of his 
skin, during which an examiner discussed the etiology of the 
Veteran's skin complaints.  The AMC also obtained an opinion 
of the Director of VA's Compensation and Pension Service 
regarding whether the Veteran's PTSD warranted an 
extraschedular rating in excess of 70 percent. 

II.  Analysis 

A.  Claim for Service Connection

According to the Veteran's December 2007 hearing testimony, 
he has had an embarrassing skin condition since service, for 
which medical professionals prescribed ointment.  
Approximately twenty years prior to the hearing, the Veteran 
saw a doctor for the condition.  He further recalls being 
given ointment six, seven or eight years ago when he began 
seeking VA treatment. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2009).  

Service connection may be granted for any disease diagnosed 
after discharge when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

Service connection may also be granted when a claimed 
disability is found to be proximately due to or the result of 
a service-connected disability, or when any increase in 
severity (aggravation) of a nonservice-connected disease or 
injury is found to be proximately due to or the result of a 
service-connected disability, not to the natural progress of 
the nonservice-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2009); see also Allen v. Brown, 7 Vet. App. 439, 
448 (1995).  Under the current version of 38 C.F.R. § 3.310, 
VA will not concede such aggravation unless the baseline 
level of severity of the nonservice-connected disease or 
injury is established by medical evidence created before the 
onset of aggravation and by the earliest medical evidence 
created at any time between the onset of aggravation and the 
receipt of medical evidence establishing the current level of 
severity of the nonservice-connected disease or injury.  The 
RO will determine the baseline and current levels of severity 
under the Schedule for Rating Disabilities (rating schedule) 
and determine the extent of aggravation by deducting the 
baseline level of severity as well as any increase in 
severity due to the natural progress of the disease, from the 
current level.  38 C.F.R. § 3.310(a).  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury. 
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

In this case, post-service medical evidence, or more 
specifically, a report of VA skin diseases examination 
conducted in August 2008, confirms that the Veteran has a 
skin disability affecting various parts of his body.  The 
question is thus whether this disability is related to the 
Veteran's active service.  

According to the Veteran's service treatment records, during 
service in 1964, the Veteran received treatment for a rash on 
his penis.  After service, beginning in 1969, he reported 
skin abnormalities in his ears.  During a VA examination 
conducted in September 1969, an examiner diagnosed lichen 
planus on the penis and otitis externa, eczematoid, 
bilaterally.  

By rating decision dated in January 1970, the RO granted the 
Veteran service connection for both skin disabilities; the 
latter characterized as lichen planus, penis.  

According to the recent VA examiner, thereafter, the Veteran 
once received VA outpatient treatment for a rash attributed 
to dermatitis.  The Veteran then underwent the August 2008 VA 
examination, during which the examiner diagnosed lichen 
planus affecting not only the Veteran's genital area, but 
also his upper back, upper arms and lower extremities.  The 
examiner indicated that this disability started during 
service on the penis, later spread to the Veteran's 
extremities and upper back, and was more likely than not 
service connected.  

In light of the VA examiner's opinion in this regard, the 
Board finds that lichen planus of the Veteran's upper back, 
upper arms and lower extremities is related to, or part of, 
his service-connected lichen planus of the penis.  Based on 
this finding, the Board concludes that lichen planus of the 
Veteran's upper back, upper arms and lower extremities is 
proximately due to or the result of a service-connected 
disability.     

B.  Extraschedular Rating for PTSD

The Veteran asserts that PTSD interferes with his 
employability such that the assignment of an extraschedular 
rating in excess of 70 percent is warranted.

In certain circumstances, a claimant may be assigned a higher 
initial or increased evaluation on an extraschedular basis.  
The question of whether such an evaluation may be assigned on 
such a basis is a component of a claim for a higher initial 
or increased evaluation.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).  

Although the Board may not assign an evaluation on an 
extraschedular basis in the first instance, when the question 
is raised either by the claimant, or reasonably by the 
evidence of record, the RO or Board must specifically decide 
whether to refer the claim to the Chief Benefits Director of 
VA's Compensation and Pension Service under 38 C.F.R. § 3.321 
for consideration of the matter.  Barringer v. Peake, 22 Vet. 
App. 242 (2008).  He is authorized to approve the assignment 
of an extraschedular evaluation if the claim "presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."  38 
C.F.R. § 3.321(b)(1) (2009).  

The Board's remand for extraschedular consideration was 
premised on prior case law indicating that the question of 
entitlement to an extraschedular rating was raised when there 
was evidence that the disability caused marked interference 
with employment.  See Cox v. Nicholson, 20 Vet. App. 563 
(2007).  

If the claimant or the evidence raises the question of 
entitlement to a higher initial or increased evaluation on an 
extraschedular basis, as a threshold matter, the Board must 
determine whether the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability are 
inadequate.  This requires comparing the level of severity 
and symptomatology of the service-connected disability with 
the established criteria found in the rating schedule 
pertaining to that disability.  Thun v. Peake, 22 Vet. App. 
111, 118 (2008).  If the criteria reasonably describe the 
level of severity and symptomatology of the disability, the 
disability picture is contemplated by the rating schedule, 
the assigned schedular evaluation is adequate and no referral 
is necessary.  Id.  If the criteria do not reasonably 
describe the level of severity and symptomatology of the 
disability, the disability picture is not contemplated by the 
rating schedule and the assigned schedular evaluation is 
inadequate.  The RO or Board must then determine whether the 
exceptional disability picture involves other related factors 
such as those outlined in 38 C.F.R. 3.321(b)(1) as 
"governing norms", including "marked interference with 
employment" and "frequent periods of hospitalization".  Id.

In this case, the Board previously determined that the 
Veteran raised the question of whether he was entitled to an 
increased evaluation on an extraschedular basis.  It thus 
referred the claim to the Director of VA's Compensation and 
Pension Service on an extraschedular basis.  In September 
2009, after reviewing the claims file, the Director 
determined that such an evaluation was not assignable because 
the Veteran's PTSD disability picture was not so exceptional 
or unusual with related factors such as marked interference 
with employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
criteria.  

The schedular criteria reasonably describe the level of 
severity of the Veteran's PTSD by contemplating not only the 
Veteran's psychiatric symptomatology, but also how the 
symptomatology affects his ability to function occupationally 
and socially.  The disability is manifested by impairment in 
social and occupational functioning.  The rating criteria 
include consideration of impairment in such functioning.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2009).  Given this 
fact, under Thun v. Peake, 22 Vet. App. at 118, the Board 
need not proceed further by determining whether the Veteran's 
PTSD disability picture involves other related factors such 
as those outlined in 38 C.F.R. 3.321(b)(1).   

Based on the foregoing findings, the Board concludes that the 
criteria for entitlement to an extraschedular rating in 
excess of 70 percent for PTSD are not met.  The evidence in 
this case is not in relative equipoise.  Rather, as a 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule is not for application and the 
claim must be denied.



Total Rating for Compensation Based on Individual 
Unemployability (TDIU)

The Court has held that TDIU is an element of all appeals of 
an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 
(2009).  TDIU is granted where a Veteran's service connected 
disabilities are rated less than total, but they prevent him 
from obtaining or maintaining all gainful employment for 
which his education and occupational experience would 
otherwise qualify him.  38 C.F.R. § 4.16 (2009).

Where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2001) that an informal 
claim "identify the benefit sought" has been satisfied and 
VA must consider whether the veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001).  The Federal Circuit has recently held that 
TDIU is not raised in an increase rating claim unless the 
Roberson requirements are met.  Jackson v. Shinseki, 587 F.3d 
1106 (Fed. Cir. 2009).  In this case, there is no evidence of 
unemployability.  The Veteran has reportedly been employed 
throughout the appeal period in his own carpet cleaning 
business.  Hence further consideration of TDIU is not 
warranted.



ORDER

Service connection for lichen planus of the upper back, upper 
arms and lower extremities secondary to service-connected 
lichen planus of the penis is granted.  

An extraschedular rating in excess of 70 percent for PTSD is 
denied.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


